Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-9 are pending.  Claim 1 is independent.

Rejection under 35 U.S.C. §103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yano (US Publication No. US 2007/0229626 A1) in view of Kinoshita et al. (US 2015/0365555 A1), Kawai et al. (US Patent No. US 5652610), and Ueda (US 7522308).

Regarding claim 1, Yano discloses an electronic apparatus comprising:
an image reading unit (scanner part 200 shown in Fig. 2, including “a flatbed scanner FBS which reads an original placed on an original placing part 210”, and an ADF 220) reading a document by using a first sensor module (inherent in the FBS) (Figs. 1 and 2, paragraphs 0069-0070, the scanner has a FBS reading mode and an ADF reading mode); 

a print head (image recording part 110) performing copy printing, by using ink in the ink tank (140), of the document that is read by the image reading unit (paragraph 0072, Fig. 3); and 
a processing unit (inherent in the multi-functional device of Yano which is defined in paragraph 0066).
According to Figs. 1 and 2, the ink tank (ink refilling unit 140) has a vertical dimension or height (the above-below direction in the figures) much shorter than the flatbed scanner’s horizontal dimension in the main scanning direction (the left-right direction in Fig. 2; the front-rear direction in Fig. 1).

Yano does not 
a) define the first sensor module to include m, m being an integer of 2 or more, linear image sensor chips, and 
b) disclose a second sensor module having n, n being an integer of 1 or more and n < m, linear image sensor chips and detecting light incident from the ink tank; and that the processing unit detects an amount of ink in the ink tank based on an output of the second sensor module.

	With regard to the above difference a), Kinoshita et al. discloses an image forming apparatus comprising a first sensor module (image sensor unit 10) having m linear image sensor chips, where m is shown to be 4 in Fig. 5 (a predetermined number 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Kinoshita et al. to employ a plurality of linear image sensors as the (inherent) image sensor of Yana because a linear image sensor made up of a plurality short linear image sensor chips is less expensive than a single linear image sensor of the same length.

With regard to the above difference b) the second sensor module, Kawai et al. disclose an ink tank (1000) and a line sensor (101) arranged vertically for detecting reflection light incident from the ink tank; and a processing unit that detects an amount of ink in the ink tank based on an output of the line sensor (101) (Figs. 3-4C, col. 10, line 6 to col. 7, line 59, note col. 7, lines 37-59).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Kawai et al. to provide in the obvious apparatus of Yano in view of Kinoshita et al. with a line sensor as a second sensor module vertically arranged in the vicinity of the ink tank of the obvious apparatus, and to modify the processing unit of the obvious apparatus so that the processing unit detects an amount of ink in the ink tank, in order to monitor and inform a user of the apparatus of the remaining ink amount in the ink tank by also displaying the remaining amount on the display panel as suggested by Kawai et al. (col. 7, lines 45-47).

	Yano clearly shows in Figs. 1 and 2 the relative dimension of the ink tank (140) in the height direction (vertical) and the flatbed scanner (FBS) dimension of the scanner part (200) in the main scanning direction (the main scanning direction being the left-right direction as Fig. 2 is viewed, and is the front-rear direction in Fig. 1 (paragraphs 0069-0070 of Yano).  The height of the ink tank (140) is much shorter than the length of the flatbed scanner (FBS) of scanner part (200).  Although Yano does not explicitly disclose or show a linear image sensor of the FBS relative to an ink tank, such a relationship is taught by Ueda (Fig. 1, CCD elements arranged “on one straight line” in scanning head 30).  As Ueda’s disclosure is understood (col. 17, lines 25-33), a reduction type lens is not required in the movable scanning head (30), the CCD elements of the scanning head (30) constitute a linear image sensor having a length close to the length of the scanning head (30) shown, and the length of the linear image sensor is much longer than the height of the ink containers (ink tanks) installed on print head (20) (Fig. 1, col. 17, lines 3-10).  

	Both the linear image sensor of Ueda (for reading an original document) and the linear image sensor of Kawai et al. (for detecting the ink amount in ink tank) detect reflection light (see Kawai et al., col. 6, lines 16-18).  With the difference in length Ueda, employing fewer linear sensor chips (n number) in the second sensor module (for ink amount detection) than the number of linear sensor chips in the first sensor module (for document image reading) of the obvious apparatus of Yano in view of Kinoshita et al. and Kawai et al. would have been obvious to one of ordinary skill in the art.  
As to the specific number in each sensor module, it would have been an obvious matter of design choice to employ n linear image sensor chips in the second sensor module and m linear image sensor chips in the first sensor module, in accordance with the length of the overall linear image sensor in each sensor module, where n < m, n being an integer of 1 or more, and m being an integer of 2 or more, in the apparatus of Yano in view of Kinoshita et al., Kawai et al., and Ueda.

Regarding claim 2/1, of the apparatus of Yano in view of Kinoshita et al., Kawai et al., and Ueda, a longitudinal direction of the m linear image sensor chips of the first sensor module corresponds to a horizontal direction (the horizontal direction being the main scanning direction of the apparatus, see Yano Fig. 2, flatbed scanner of scanning part 200; Kinoshita et al., image sensor 30, Figs. 2 and 4-6, paragraph 0049; Ueda Fig. 1, col. 17, lines 25-30), and a longitudinal direction of the n linear image sensor chips of the second sensor module corresponds to a vertical direction (see Kawai et al., Figs. 4A-4D, the line sensor 101 at a vertical direction, which is the height direction of the ink tank 1000).
3 is rejected under 35 U.S.C. 103 as being unpatentable over Yano (US Publication No. US 2007/0229626 A1) in view of Kinoshita et al. (US 2015/0365555 A1), Kawai et al. (US Patent No. US 5652610), and Ueda (US 7522308) as applied to claim 1 above, and further in view of Kimura et al. (US 2015/0256701 A1).
	Regarding claim 3/1, the apparatus of Yano in view of Kinoshita et al., Kawai et al., and Ueda is discussed above for claim 1.
	Yano further discloses an automatic document feeder (ADF 220) (Figs. 1 and 2, paragraph 0070, scanner part 200 of multi-functional device (1) includes a flatbed scanner FBS and an ADF 220).  The device (1) has two modes of reading an original, i.e., a flatbed scanner reading mode (first mode) in which an original placed on original placing part (210) is read by the first sensor module (of the FBS) and an ADF reading mode (paragraph 0070).  
Yano is not specific on whether in the ADF reading mode another sensor module (third sensor module) is used, the third sensor module having k, k being an integer of k > n, linear image sensor chips.

	Kimura et al. teaches a third sensor module (second reader 54 having a contact image sensor CIS) that includes a scanning unit including “a plurality of sensor (IC) chips (54b) that are arranged in a line direction to be the main scanning direction” (Figs. 1-3, paragraphs 0109, 0113, and 0110).  The number of the plurality of sensor (IC) chips meets the claim limitation k > n, n as defined in claim 1 and described in the discussion for claim 1 above.  Use of the CIS in a limited space of the ADF (5) suppresses the height of the ADF to low (paragraph 0110 end).
.

5.	Claims 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yano (US Publication No. US 2007/0229626 A1) in view of Kinoshita et al. (US 2015/0365555 A1), Kawai et al. (US Patent No. US 5652610), and Ueda (US 7522308) as applied to claim 1, and further in view of Huang et al. (US 2004/0057097 A1).
Regarding claim 5/1, the apparatus of Yano in view of Kinoshita et al. Kawai et al., and Ueda is discussed for claim 1 above.
Kinoshita et al. further discloses a rod lens array used as a condenser, comprising a plurality of rod lenses of an erect equal magnification imaging type linearly arranged in the main-scanning direction (Fig. 4, paragraph 0054)

	The apparatus of Yano in view of Kinoshita et al., Kawai et al., and Ueda does not include a second optical separator provided at the side surface of the ink tank as claimed.

	Huang et al. discloses an optical separator (raster 33 in Fig. 5A; 33c in Fig. 4C, the raster having transparent holes) provided between a linear image sensor (34) and 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Huang et al. to provide in the apparatus of Yano in view of Kinoshita et al., Kawai et al., and Ueda an optical separator at a side of the ink tank between the ink tank and the second sensor module that is vertically arranged, in order to reduce cost and yet achieve better image quality (Huang et al., paragraph 0026).

	Regarding claim 6/1, as discussed for claim 5/1 above, in the obvious apparatus of Yano in view of Kinoshita et al., Kawai et al., and Ueda, 
the first sensor module (flatbed scanner image reading) has the first optical separator as a lens module (rod lens array of Kinoshita et al., Fig. 4, paragraph 0054), and
the second sensor module (ink amount detection image reading) has a second optical separator as a slit (331c in Fig. 4C).

Regarding claim 8/1, the first sensor module (for flatbed document reading) has a light source provided in a direction along a longitudinal direction of the m linear image sensor chips (Kinoshita et al., Figs. 4 and 5, paragraph 0055, note light source 22 provided at end of light guide 32), and


Regarding claim 9/1, the first sensor module has a light guide (32 in Figs. 4 and 5 of Kinoshita et al), and a light source (22) provided at an end of the light guide.

6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yano (US Publication No. US 2007/0229626 A1) in view of Kinoshita et al. (US 2015/0365555 A1), Kawai et al. (US Patent No. US 5652610), and Ueda (US 7522308) as applied to claim 1, and further in view of Inagaki (US 2002/0003579 A1).
Regarding claim 7/1, none of Yano, Kinoshita et al., Kawai et al., and Ueda teaches a lower frequency at which the second sensor module operates, lower than that at which the first sensor module operates.
Inagaki discloses an image sensing apparatus having an operating frequency setting device for setting an operating frequency of the image sensing apparatus to one of a first operating frequency W1 and a second operating frequency W2 lower than the first operating frequency (paragraphs 0060-0061).  Power consumption is reduced when the image sensing apparatus is operated at the lower operating frequency W2 (note paragraph 0061 end).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Inagaki to set the operating frequency of the second sensor module to a low operating frequency lower than that for the first sensor module, in order to reduce power consumption.


The following rejections addressed in sections 7-8 are formulated for the purpose of rejecting claim 4:

7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2015/026701 A1) in view of Kawai et al. (US Patent No. 5652610) and Yano (US Publication No. US 2007/0229626 A1).
	Regarding claim 1, Kimura et al. discloses an electronic apparatus (copying machine 1) (Fig. 1, paragraph 0028) comprising:
an image reading unit (second reader 54 in ADF 5) reading a document by using a first sensor module (CIS including a plurality of sensor (IC) chips 54b that are 
an ink jet system as an image forming system (paragraph 0027 the last two sentences, an ink jet system in place of an electrophotographic system 3 in Fig. 1), the ink jet system including an inherent print head performing copy printing, by using ink in an inherent ink tank(s) or cartridges, of the document that is read by the image reading unit (54 including the CIS); and 
a processing unit (main-body controller 111) that wholly controls the apparatus (Fig. 3, paragraph 0095).

Kimura et al. does not disclose 
a second sensor module having n, n being an integer of 1 or more and n < m, linear image sensor chips and detecting light incident from the ink tank; and
a processing unit detecting an amount of ink in the ink tank based on an output of the second sensor module.

	Kawai et al. disclose an ink tank (1000) and a line sensor (101) arranged vertically for detecting reflection light incident from the ink tank; and a processing unit that detects an amount of ink in the ink tank based on an output of the line sensor (101) (Figs. 3-4C, col. 10, line 6 to col. 7, line 59, note col. 7, lines 37-59).



With regard to the claim limitation n < m, n being an integer of 1 or more and being the number of linear image sensor chips of the second sensor module, as discussed above, there are m, m an integer of 2 or more, linear image sensor chips of the first sensor module in the apparatus of Kimura et al. in view of Kawai et al. (the first sensor module being the ADF CIS 54 including the plurality of sensor chips 54b arranged in the main scanning direction, of Kimura et al., paragraphs 0109 and 0110).   
	Kimura et al. does not explicitly disclose or show a configuration of the inherent ink tank’s or ink cartridge’s vertical dimension or height relative to length of CIS linear sensor of the second reader (54).  However, such a dimensional relation is shown by Yano.  Yano clearly shows in Figs. 1 and 2 the relative dimension of the ink tank (140) in the height direction (vertical) and the flatbed scanner (FBS) dimension of the scanner part (200) in the main scanning direction (the main scanning direction being the left-right direction as Fig. 2 is viewed, and is the front-rear direction in Fig. 1 (paragraphs 0069-
Yano also discloses an ADF (220) (Figs. 1 and 2, paragraph 0070).
The first sensor module (CIS 54 having the plurality of sensor chips in a line) of Kimura et al. discussed above is in the ADF (5).
  Although the dimensional relation shown in Figs. 2 and 1 of Yano is between the ink tank (140) and FBS (flatbed scanner), and not between the ink tank (140) and a CIS in the ADF (5), a CIS or image reader in the ADF in general is for reading a second side of a moving document whereas the first side is read by an image reader in the flatbed scanner (FBS) as is the case of Kimura et al. (paragraph 0047), and therefore, the image reader in the ADF has substantially the same dimension in the main scanning direction as the FBS shown in Fig. 2 of Yano (see the box the array from “200” is pointing to).  Therefore, a sensor module of a CIS of equal magnification optical system type for reading an original document has a length much longer than the height of an ink tank.  In a case the ink tank (140) of Yano is employed as the inherent ink tank in the ink jet system of Kimura et al., the sensor module of the ADF CIS (54) of Kimura et al. has a dimension much longer than the height of the ink tank (the ADF CIS 54 of Kimura et al. is of equal magnification optical system type, see paragraphs 0109 and 0110, Figs. 1 and 2) and requires a larger number of linear image sensor chips than that required in a shorter sensor module arranged vertically for detecting the amount of ink in an ink tank as is in Kawai et al.
As to the specific number in each sensor module, it would have been an obvious matter of design choice to employ n linear image sensor chips in the second sensor in accordance with the length of the overall linear image sensor in each sensor module, where n < m, n being an integer of 1 or more, and m being an integer of 2 or more, in the apparatus of Kimura et al. in view of Kawai et al. and Yano discussed above.

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2015/026701 A1) in view of Kawai et al. (US Patent No. 5652610) and Yano (US Publication No. US 2007/0229626 A1) as applied to claim 1 above, and further in view of Sakano et al. (US 2014/0125007 A1).
	Regarding claim 4/1, the obvious apparatus of Kimura et al. in view of Kawai et al. and Yano is discussed for claim 1 in section 5 above.
	Kimura further discloses a fourth sensor module (image reading unit 4 having a CCD type image sensor 44) (Figs. 1 and 2, paragraph 39).  In a first mode of operation, the fourth sensor module (4) reads a document on a document table (46) (Figs. 1 and 2, paragraphs 0041-0043, with “44” at end of 0043).  In a second mode, the first sensor module (ADF CIS 54) reads a document being transported (Figs. 1 and 2, paragraph 0047).
	With regard to MOS image sensor chips, none of Kimura et al., Kawai et al., and Yano discloses that the sensor chips of the first sensor module and the second sensor module are MOS image sensor chips.
	Sakano et al. discloses a first sensor module (CIS of ADF reading unit 36) comprising a sensor chip unit (36b) including a plurality of sensor chips that are linearly 
A CMOS image sensor is a device for converting an optical image into an electric signal by using CMOS semiconductor technology, in which a number of MOS transistors equal to the number of pixels are constructed, and switching operation of detecting outputs of the MOS transistors one by one is employed.  As compared with the CCD image sensor widely used in the prior art, the CMOS image sensor has advantages in that the operation method thereof is simple, various scanning modes can be realized, and products can be miniaturized because a signal processing circuit can be integrated in a single chip.  The above advantages of CMOS or MOS sensor chips over CCD sensors would have been realized by one of ordinary skill in the art.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Sakano to employ MOS type sensor chips as the sensor chips of the first sensor module (the ADF CIS) and as the sensor chip(s) in the second sensor module (for ink amount detection), to simplify the operational method.

Pertinent Prior Art
9.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Gragg et al. (US 5757390), Figs. 7 and 8, col. 11, lines 56-59 “the position of the ink level 98 can be detected with a linear [ar]ray 136 of discrete photo sensors (138, 139, and 140 for example), oriented vertically.”
	Tsuboi et al. (US 2017/0234717 A1), Figs. 12A and 12B (showing side view and plane view, respectively), single (LED 23-1), three line sensors (24-1) (1R, 2R, 3R) linearly arranged to improve detection or distance measurement accuracy (see Figs. 12A and 12B, paragraph 0088 “each light receiving element 24-1 may be formed by …… a line sensor such as …… the CCD”; paragraph 0087 and 0088  “the plurality of light receiving elements 24-1 are provided with respect to the single light emitting element 23-1”; paragraph 0087 “the 3 light receiving elements 24-1 are linearly arranged”).
	Hashimoto et al. (US 6729711), Fig. 25, ink tanks 221 and 222, “Also, it is possible to detect the amount of ink in each of the ink tanks by arranging many numbers of photodetecting portions 232 of the sensor 230 over the depth direction of each ink tank.”  See col. 15, line 55 – col. 16, line 11, note col. 16, lines 8-11.
	Baek et al. (US 6249655), Fig. 1, col. 17, lines 35-45,  “Then, the system controller causes the three sensors installed at the sensor block 118 to sense the lustrous lines 145 marked in the lustrous line mark portions 144 formed on the lusterless surface of the refill cartridge 140 exists or not.”
	Gao et al. (US 7872746), employs a single light source 202 and a reflector 204 to achieve uniform parallel light curtain (Figs. 2 and 3) (instead of a plurality of light 

	Nakano et al. (US 2014/0043384 A1) discloses a printer (1) including a recording unit (2) that performs ink jet print on a recording sheet and a scanner unit (3) pivotally attached the top portion of the recording unit (2) (Figs. 1-5, paragraphs 0046-0050;, Figs. 2 and 3, paragraphs 0072 and 0067-0068 scanner unit (3) having reading unit driven to move along the guide rail (42), Figs.  paragraphs 0073 and 0075-0077 ink tanks 48 (48A to 48F, containing BK, Y, M, C, light cyan, and light magenta, respectively) attached to the side face of the housing (54) through a plurality of ink tubes (52) which are respectively connected to intermediate units (50A to 50F between recording head (16) and ink tank 48) [Seiko Epson].  Note the height of any of ink tanks (48A-48F in Fig. 1) vs. the longitudinal dimension of the reading unit (43) of scanner unit 

	Netsu (U.S. Publication No. US 2020/0254775 A1) discloses processing unit determines a position of an interface of ink in an ink tank based on an output of a photoelectric conversion device and detects an amount of ink in the ink tank based on a position of a mark at a side surface of the ink tank and the position of the interface.  (Application serial number 16/785795 has the same foreign priority date as that of the present application.)
	Netsu (U.S. Publication No. US 2020/0254774 A1) discloses a production method of a printer that detects an amount of ink in an ink tank by using a light source and a photoelectric conversion device.  (Application serial number 16/785775 has the same foreign priority date as that of the present application.)
	Netsu (U.S. Publication No. US 2002/0254773 A1) discloses a processing unit that detects an amount of ink in an ink tank based on an output of a photoelectric conversion device, detecting the amount in the ink tank based on a lowest position among positions where a light amount detected by the photoelectric conversion device satisfies a given condition.  (Application serial number 16/785764 has the same foreign priority date as that of the present application.)
	Netsu (U.S. Publication No. 2020/0254772 A1) discloses an optical separator for separating light in the vertical direction.  A processing unit detects an amount of ink in an ink tank based on an output of the photoelectric conversion device.  (The application 
	Netsu (U.S. Publication No. 2020/0254771 A1) discloses a window portion for visually recognizing ink in an ink tank.  A processing unit detects an amount of ink in the ink tank based on an output of a photoelectric conversion device.  (The application serial number 16/785734 has the same foreign priority date as that of the present application.)
	Netsu (U.S. Publication No. 2020/0254770 A1) discloses a printer including a light source and a photoelectric conversion device both provided on a common substrate, the light source irradiating the ink tank of the printer with light from a side of the ink tank, the photoelectric conversion device detecting light incident from the ink tank in a period during which the light source emits light, and a processing unit that detects an amount of ink based on an output of the photoelectric conversion device.  (The application serial number 16/785716 has the same foreign priority date as that of the present application.)
	Netsu (U.S. Publication No. 2020/0254768 A1) discloses a printer comprising a first ink tank, a second ink tank, a first photoelectric conversion device and a second photoelectric conversion device, and a processing unit for detecting an amount of ink in the first ink tank and an amount of ink in the second ink tank based on outputs of the first photoelectric conversion device and the second photoelectric conversion device, respectively, the first ink tank, the second ink tank, the first photoelectric conversion device and the second photoelectric conversion device being provided in specific 
	Netsu (U.S. Publication No. US 2020/0254754 A1) discloses a photoelectric conversion device that detects light incident from an ink tank of a printer in a period during which a light source irradiates light onto the ink tank, and a processing unit that determines ink characteristics based on characteristics of a light amount detected by the photoelectric conversion device.  (The application serial number 16/785746 has the same foreign priority date as that of the present application.)
	Moriyama et al. (US 2018/0126744 A1), structure of printer 1; printer 1 includes recording head 20 and ink tank portion 6 in a device body 2, and a pivotal scanner unit 3 on a top portion of the device body 2; a plurality of ink tank 10
	Ishida et al. (US 2016/0279962 A1) discloses a printer including one pair of electrodes (15, 16) disposed in an ink tank and serving as sensors for detecting whether or not the ink is present at a predetermined height 
	Lester et al. (US 2013/0293624 A1), Figs. 2-4, paragraphs 0033, 0038, carrier 6 provides a mount for a vertical array of capacitive sensor pads 12, the number of which may be 4 or a different number, for detecting the level of fluid in an ink tank; the same principles of the circuit shown in Fig. 4 apply regardless of the number of sensors in the array (Fig. 2 shows 8 sensor pads 12, Fig. 4 shows 4).
	Kwak et al. (US 6337959) discloses a liquid level detector including an electrode portion and a liquid level detecting portion, detecting the level of liquid stored in the container from outside of the container in a non-contact manner, simplifying the 
	Gardner et al. (US 2020/0171836 A1), paragraph 0177-0178, Fig. 13A showing a second logic circuit embodied by a sensor assembly 1300 in association with a circuitry package 1302, the sensor assembly 1300 may comprise a thin film stack and include at least one sensor array such as a fluid level sensor array.  The sensor assembly 1300 may be provided on a relatively rigid carrier 1304, which in this example also carries Ground Clock Power, and Data I2C bus contacts. Fig. 4B, paragraph 0278, a thermal sensor cell array to determine an ink level.
	Tence et al. (US 2016/0298997 A1), Figs. 1A and 1B
	Inoue et al. (US 6513892), Fig. 1 and col. 5, lines 50-58, ink container 12 having cylinder 16.  Light emitted from each of LEDs (1, 2, and 3, with 1 including 1-1, 1-2 and 1-3; 3 including 3-1 and 3-2) is received by photodetector (phototransistor 20) after once passing through the side wall of ink cylinder 16 so long as no ink exist in the part of the ink container 12 opposed to the LED.
	Munakata (US 2017/0057240 A1), Fig. 2, paragraph 0025, sensor 28 comprising a plurality of LEDs 282 and a plurality of corresponding light receiving elements 284, arranged in the vertical direction
	Konishi et al. (US 2020/0034672), printed object set on stage 10a and read by scanning head having 3 line sensors 11 (Figs. 4-6)
	Hosier et al. (US 5691760), connection of adjacent sensor chips 10’s, create a large array by aligning several butted sensor chips, each chip defining a small linear array, the large array having a width comparable to the width of a page being scanned, 

	Hayashi et al. (US 10065426), Figs. 9 to 11, paragraph 0176, optical sensor 98 (having light emitter 98A and light receiving 98B) is positioned lower than a broken line indicated in Fig. 10, the broken line indicating the liquid surface of the minimum storing amount, of the ink, which is an amount of the ink requiring supplement of the ink in the ink tank 100 in the usable posture.
	Umeda (US 2008/0198188 A1), inkjet printer, ink supplied from cartridges 11a-11d to inkjet head 7 through flexible tubes 12a-12d, respectively (Fig. 1, top or plane view); Cartridges each mounted onto and removed from a corresponding cartridge mounting section 28 of holder 10 (paragraph 0031); 4 cameras 40 (one embodiment, Figs. 1-4) mounted on top, to obtain images of the ink surfaces (levels) in ink tanks 30 of the ink cartridges (11a, respectively; each of the cameras including an imaging portion 42, a lens driving mechanism 43, and an illumination unit 44 ( refer to Fig. 3) (paragraph 032).  Fig. 5 and paragraph 0052 (another embodiment) showing a single camera 140 having a wide angle lens, allowing the camera 140 to obtain an image of all the ink surfaces in all 4 ink cartridges (11a-11d), for detecting ink level in the ink tanks 30 of 11a-11d; the camera 40 may include a CCD, a CMOS, or the like.  The images or video pictures from camera 40 can be displayed on display unit 92 or the like (paragraph 0060).
	Zhang et al. (US 2006/0152539 A1), Fig. 5B is left side view of Fig. 5A, paragraphs 0141-0142, liquid sensor 60 as a whole is mounted on container body 72 of 
	Kawashima et al. (US 6086178), Figs. 1, 2, 8, and 9, photosensor 11, ink cartridge 9, reflection board 93
	Motominami et al. (US 2009/0040251 A1), Figs. 10 and 11, display message “open cover” 27 of ink tank at left and right front corners (“cartridge accommodating portions 25 and 26” having covers 27 and 28, respectively, 0038)	

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407.  The examiner can normally be reached on M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHEUKFAN LEE/Primary Examiner, Art Unit 2674